Harwood, J. P.,
dissents, and votes to modify the judgment, on the law, by deleting the provision thereof which is in favor of the defendant North Shore University Hospital, to affirm the judgment as so modified, and to remit the matter to the Supreme Court, Nassau County, for a new trial with respect to that defendant, with the following memorandum: As the majority notes, a trial court, in deciding a motion for judgment as a matter of law, must conclude that " 'by no rational process could the trier of the facts’ ” find in favor of the nonmoving party (Colozzo v Lo Vece, 144 AD2d 617, 618; Dooley v Skodnek, 138 AD2d 102, 104; see also, Nicastro v Park, 113 AD2d 129). Since the evidence demonstrates that *261the hospital residents had no contact with Mrs. Smith except while they were under, and thus bound by, the direct supervision of her attending physician, I agree with my colleagues that no rational trier of fact could find that the hospital residents’ acts or failures to act were a proximate cause of the infant plaintiffs injuries and that so much of the judgment as dismisses the action as against the defendants Chudow, Herzog and Karafiol should be affirmed. The majority and I part company, however, with respect to whether the liability of the defendant hospital, on account of the conduct of its nursing staff, should have been determined by the jury.
During the lengthy trial of this action, the plaintiffs presented evidence that the nurses, who were in the labor room virtually throughout the critical stages of Mrs. Smith’s labor, failed to properly monitor Mrs. Smith while a potentially dangerous drug, Pitocin, was being administered. They also presented evidence that, because of fetal distress, the nursing staff was obligated to, as one nurse ultimately did, turn off the Pitocin without an order from the attending physician, and that these failures to act were departures from good and accepted nursing practice. The majority evidently concludes, however, that these failures did not proximately cause the infant plaintiff’s injury.
While it is clear from the record that the attending physician’s delay in performing a caesarian section was a proximate cause of the infant plaintiff’s devastating injury, as the majority appears to concede, it remains axiomatic that there may be more than one proximate cause of an injury (see, e.g., Slater v Mersereau, 64 NY 138; see also, Galioto v Lakeside Hosp., 123 AD2d 421; cf., Ledogar v Giordano, 122 AD2d 834; Vialva v City of New York, 118 AD2d 701). Moreover, the issue of causation, always difficult in medical malpractice litigation (see, Toth v Community Hosp., 22 NY2d 255, 261; see also, Ledogar v Giordano, supra, at 836; Vialva v City of New York, supra, at 703), is, upon establishment of a prima facie case, appropriate for resolution not as a matter of law but by the trier of fact (see, Bell v New York Health & Hosps. Corp., 90 AD2d 270, 284). Here, expert evidence was adduced demonstrating that proper monitoring and earlier cessation of administration of Pitocin would have prevented a degree of the hypoxia which in turn caused the infant plaintiff’s injury (cf., Ledogar v Giordano, supra; Vialva v City of New York, supra; Mertsaris v 73rd Corp., 105 AD2d 67). It is my view that there was sufficient evidence from which a trier of fact could reasonably conclude that the nursing staff’s failure or failures to act *262constituted malpractice, and that the malpractice was a proximate cause of the infant plaintiff’s injury. I thus conclude that it was error for the trial court, which denied the hospital’s motion to dismiss at the end of the plaintiff’s case, to thereafter remove the question of the hospital’s liability from the jury and I vote to reverse so much of the judgment which is in its favor, and to remit the matter to the Supreme Court, Nassau County, for a new trial on that question.